Title: To George Washington from the Pennsylvania Supreme Executive Council, 18 July 1777
From: Pennsylvania Supreme Executive Council
To: Washington, George



Sr
In Council Philad. July 18. 1777

The Council had the Honor yesterday & not before to receive your Excellency’s Letter, dated the 9th Inst. to which you may depend the utmost attention will be paid—they are looking out for proper surveyors & when procured they shall be sett to Work as soon as possible, and the business shall be conducted with as much expedition & secrecy as the nature of it will admit.
Gen. Du Coudray by order of Congress has produced a plan of a Fortification to be erected at Billings port for the defence of the Chevaux De Frize Sunk at the bottom of the Delaware opposite to this Bank, to retard the progress of the Enemy Ships which place is smaller than the one already begun but perhaps yet too Extensive—however, Congress, rather than delay that Work any longer, has adopted it and this Council who is charged by Congress to see it carryed into execution

gave orders for the Militia to be employd & we expect they began this Day—and we hope it will be completed in three or four Weeks—opposite to this Fortification is a small bar Island on which Gen. Du Coudray has also orderd a small Battery to be erected—Our preparations by Water in Gallies Floating Batteries—Fire Ships & Fire Rafts together with the Armed Vessels in our River belonging to the United states may be so conducted as to do the Enemy considerable Injury should they bring their Fleet as high up the Delaware as Chester provided our people act with prudence & resolution—If the Enemy should attempt to Invade this state the Militia we flatter ourselves will turn out with a spirit becoming Freemen & afford you such assistance as may enable you to oppose them with success. with much respect I have the Honor to subscribe myself Sir your Obedient hum. servant.
